NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0236n.06

                                           No. 21-3797

                          UNITED STATES COURT OF APPEALS                                FILED
                               FOR THE SIXTH CIRCUIT                              Jun 13, 2022
                                                                              DEBORAH S. HUNT, Clerk
                                                         )
 CARLA PORTILLO-DE RENDEROS; N. Y. R. P.,
                                                         )
        Petitioners,                                             ON PETITION FOR REVIEW
                                                         )
                                                                 FROM THE BOARD OF
                                                         )
 v.                                                              IMMIGRATION APPEALS
                                                         )
                                                         )
 MERRICK B. GARLAND, Attorney General,                                                  OPINION
                                                         )
        Respondent.                                      )


Before: CLAY, ROGERS, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. Carla Portillo-de Renderos petitions for review of an order

of the Board of Immigration Appeals denying her application for asylum. We deny the petition.

       Portillo-de Renderos and her minor daughter are citizens of El Salvador. In February 2016,

they entered the United States without inspection. In March 2016, the Department of Homeland

Security initiated removal proceedings against Portillo-de Renderos and her daughter. Portillo-de

Renderos conceded that she and her daughter were removable, but applied for asylum on behalf of

both of them.

       At a hearing before an immigration judge (IJ), Portillo-de Renderos said that Salvadoran

gang members had threatened her and her family. Specifically, Portillo-de Renderos testified that,

in November 2015, an MS-13 gang member had sent her approximately ten text messages

threatening to harm her if she did not agree to be his “girlfriend.” She also testified that members

of a different gang, Barrio 18, had threatened her brother and asked about her husband’s
No. 21-3797, Portillo-de Renderos, et al. v. Garland


whereabouts. Portillo-de Renderos also submitted several reports on country conditions in El

Salvador, which detailed gang violence against women and girls.

       The IJ denied Portillo-de Renderos’s application, finding that the threats she received did

not constitute past persecution, and that any evidence suggesting she would be subject to future

persecution was “speculative at best.” The IJ based those findings on Portillo-de Renderos’s

testimony that, after gang members threatened her in 2015, neither she nor her family members

had any further contact with any gang members. The IJ also noted that Portillo-de Renderos’s

parents and siblings continued to live in El Salvador without incident. Portillo-de Renderos

appealed to the Board, which affirmed the IJ’s decision. This petition for review followed.

       Where, as here, the Board issues its own opinion, we review that opinion as the final agency

determination; we also review the immigration judge’s decision to the extent the Board adopted

its reasoning. See Zhao v. Holder, 569 F.3d 238, 246 (6th Cir. 2009). We review the Board’s

legal determinations de novo and uphold the Board’s factual findings unless the evidence “not

only supports a contrary conclusion, but indeed compels it.” Shkulaku-Purballori v. Mukasey,

514 F.3d 499, 501-02 (6th Cir. 2007).

       Here, Portillo-de Renderos presents a single argument: that the IJ and the Board failed to

consider her testimony as to why she found the text messages threatening and her evidence

regarding conditions in El Salvador. But the agency “is not required to parse or refute on the

record every individual argument or document offered by the petitioner.” Stserba v. Holder, 646

F.3d 964, 978 (6th Cir. 2011). Here, both the IJ and the Board directly addressed the import of the

text messages. The IJ also expressly addressed the evidence of conditions in El Salvador. The

record here affords us no basis to set aside the Board’s decision.

       Portillo-de Renderos’s petition for review is denied.


                                                -2-